         

Exhibit 10.2
[Superior Energy Services, Inc. letterhead]
December 10, 2010
Mr. Kenneth L. Blanchard
601 Poydras Street
Suite 2400
New Orleans, LA 70130
     Re: Termination of Employment Agreement
Dear Ken:
     This letter agreement sets forth our mutual understanding with respect to
the termination of the Employment Agreement dated June 1, 2007 (the “Employment
Agreement”), between Superior Energy Services, Inc. (the “Company”) and you,
effective as of December 10, 2010 (the “Effective Date”). In consideration of
the agreements set forth herein, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Company and you agree
that:

  1.   The Employment Agreement will be terminated as of the Effective Date, and
you will retire as President and Chief Operating Officer of the Company and you
will cease to be an employee of the Company effective as of the Effective Date,
and neither the Company nor you shall have any further obligation to each other
by reason of the covenants or agreements contained in the Employment Agreement,
except for any covenants and agreements continuing after expiration of the
employment period (as defined in the Employment Agreement), including those
contained in Sections 7, 10, and 11;     2.   The effective date of that certain
Senior Advisor Agreement dated effective January 1, 2011 (the “Senior Advisor
Agreement”) between the Company and you will be accelerated to December 11,
2010, and except as provided herein, you will have all rights and privileges
afforded you under that agreement, including the provision of medical coverage
under Section 4(b), which includes participation in Execucare; however, you will
not receive the advisory fee under Section 4(a) of the Senior Advisor Agreement
prior to January 1, 2011;     3.   The Company will pay to you $28,192,
representing the base salary you would have received for the remainder of 2010,
less any taxes required to withheld, on the Effective Date;

 



--------------------------------------------------------------------------------



 



Kenneth L. Blanchard
December 10, 2010
Page 2

  4.   You will remain eligible to receive an annual bonus under the Company’s
annual bonus program for the full fiscal year 2010, which bonus will be paid out
in accordance with the terms of the annual bonus program based on the Company’s
achievement of the applicable performance objectives for 2010;     5.   You will
receive a credit under the Company’s Supplemental Executive Retirement Plan for
2010 in the amount of $122,500 based on your 2010 base salary, which credit will
be made in 2011, at the same time credits are made to other participants in the
Supplemental Executive Retirement Plan;     6.   All of your outstanding
unvested stock options and restricted stock will fully vest as of the Effective
Date, and except as otherwise provided herein, all other terms and conditions of
your outstanding stock option agreements and restricted stock agreements will
remain in full force and effect. Any outstanding performance share units will be
governed by the terms of the applicable performance share unit agreements; and  
  7.   Except as otherwise provided herein, from and after the Effective Date,
each of the Company and you hereby fully release and forever discharge the other
party from any and all claims and liabilities, whether known or unknown,
foreseen or unforeseen, in contract or tort, that either may have against the
other relating to the early termination of the Employment Agreement.

     With respect to any payments required to be made by the Company to you
pursuant to this letter agreement, you acknowledge and agree that the timing of
any such payments will be structured to comply with Internal Revenue Code
Section 409A, and that the Company is authorized to withhold, and to pay over to
any federal, state or local government, any amounts required to be withheld
pursuant to the Internal Revenue Code or any provisions of any other federal,
state or local law.
     If the foregoing is acceptable to you, please execute this letter agreement
in the appropriate space provided below and return an executed counterpart to my
attention whereupon it will become a valid, legal and binding agreement between
the Company and you.

            SUPERIOR ENERGY SERVICES, INC.
      By:   /s/ David D. Dunlap        David D. Dunlap        Chairman and Chief
Executive Officer   

 



--------------------------------------------------------------------------------



 



         

Kenneth L. Blanchard
December 10, 2010
Page 3
Accepted and Agreed as of the date set forth above:

                   /s/ Kenneth L. Blanchard        Kenneth L. Blanchard         
     

 